Citation Nr: 1622881	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for  bilateral hip disability, to include as secondary to service-connected bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2009.  A copy of the transcript of this hearing has been associated with the claims file.   

The extensive procedural history of the Veteran's claim for service connection for a bilateral hip disability was recounted by the Board in the November 2015 remand and, for the sake of economy, will not be repeated in full at this time.  The November 2015 remand was for necessary evidentiary development, which will be discussed further below.  The Veteran's claim has since been returned to the Board for adjudication.  

The issue of entitlement to service connection for a bilateral knee disability was also remanded by the Board in November 2015.  The RO granted this claim in a February 2016 rating decision.  As the rating decision represents a total grant of the benefit sought on appeal with respect to entitlement to service connection for a bilateral knee disability, the issue is not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's currently diagnosed bilateral hip disability has not been shown to be at least as likely as not causally related to his active service, nor causally related to, or aggravated by, his service-connected pes cavus.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected pes cavus, have not been met.  38 U.S.C.A. § 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in October 2008 satisfied the duty to notify provisions with respect to service connection on a direct basis and notified the Veteran of the criteria pertinent to the establishment of an effective date and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.  The letter did not include the criteria for secondary service connection.  However, the record reflects that the Veteran has actual knowledge of the elements necessary to substantiate a claim for secondary service connection.  These elements were set forth in a statement of the case sent to the Veteran in July 2009, and the claim was readjudicated in supplemental statements of the case issued thereafter.  In addition, through his VA hearing testimony, the Veteran demonstrated that he has actual knowledge of the elements necessary to substantiate a claim for secondary service connection.  Finally, remanding this matter to provide a notification letter regarding secondary service connection would merely delay the adjudication of this claim and provide little, if any, benefit to the Veteran.  Thus, the Board finds that any defect in meeting the duty to notify in regard to the claim for secondary service connection is harmless and is not prejudicial to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Principi, 1 Vet. App. 540, 546 (1991).

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in December 2008 and the report of examination has been associated with the claims file.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the December 2008 examination report adequate for deciding the service connection claim on a direct-incurrence basis.  Specifically, the examiner reviewed the claims file and took a detailed history from the Veteran which was consistent with the evidence of record; examined the Veteran and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; and provided a written opinion articulating the reasoning for the stated medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the December 2008 examiner did not provide an opinion with respect to secondary service connection, thus the claim was remanded in July 2012 to obtain a supplemental opinion.

The Veteran was provided another VA examination in August 2014, as well as addendum opinions in August 2012, December 2014, and April 2015.  The Board's December 2013, June 2014, March 2015, and November 2015 remands found the examination and addendum opinions inadequate, thus a new VA opinion was obtained in January 2016.  The January 2016 medical opinion addresses whether the Veteran's bilateral hip disability is proximately caused by or chronically aggravated by his service-connected pes cavus.  This opinion has been associated with the claims file.  The VA physician reviewed the Veteran's medical history, considered the Veteran's reported symptomatology, and provided an opinion with adequate rationale based on the record and relevant medical literature.  Thus, the January 2016 opinion is adequate for deciding entitlement to service connection on a secondary basis.  See Nieves-Rodriguez, 22 Vet. App. at 295.    

Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned VLJ in November 2009.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms and any nexus between service and his current bilateral hip disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence and informed the Veteran of the steps necessary to submit any additional arguments or evidence.  The Veteran was assisted at the hearing by his representative, and no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the Introduction, this case was previously remanded by the Board in November 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2015 Board remand directed the RO to obtain a medical opinion as to the nature and etiology of any and all hip disabilities, specifically whether any such disability was chronically aggravated by the Veteran's service-connected bilateral pes cavus.  Pursuant to the remand, in January 2016, the RO obtained a medical opinion as to chronic aggravation.  As noted above, the VA opinion, considered in combination with the other evidence of record, is adequate for decision-making purposes.  Accordingly, the Board finds that VA at least substantially complied with the November 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran asserts that service connection is warranted for his bilateral hip disability, to include as secondary to his service-connected bilateral pes cavus.  In a December 2008 VA examination, the Veteran was diagnosed with mild degenerative joint disease of the hips.  He complained of soreness and tiredness in his hips with prolonged standing and stiffness in his hips in the morning.  The examiner considered the Veteran's medical history, including his polio diagnosis at the age of five, and concluded that the Veteran's hip disability was caused by post-polio syndrome, not pes cavus.  However, the examiner did not opine as to whether the Veteran's hip disability was aggravated by pes cavus.  

VA obtained a medical opinion as to aggravation in January 2016.  The opining physician considered the Veteran's claims file, including VA treatment records, and concluded that the Veteran's bilateral hip disability is not at least as likely as not aggravated beyond its natural progression by his service-connected pes cavus.  The physician provided a thorough rationale for this conclusion, based on an extensive review of relevant medical literature.  He explained that there is no direct evidence of a relationship between pes cavus and osteoarthritis of the hips.  Although studies have shown that for individuals with pes cavus, the trauma inflicted on the lower legs by running likely causes some damage to the joint chondrocytes, there is "no way of quantifying the trauma from pes cavus and development of hips arthritis."  The physician also considered, by analogy, the relationship between obesity and degenerative joint disease, using obesity as a proxy for trauma to the lower extremities.  However, there is not consistent data supporting a relationship between hip osteoarthritis and obesity.  Thus, by analogy, there is insufficient evidence to support a relationship between pes cavus and hip degenerative joint disease.  On this basis, the physician found it is less likely than not that the Veteran's hip disability was aggravated by his service-connected pes cavus.  

As to entitlement to service connection on a direct-incurrence basis, the Veteran's service treatment records are negative for complaints of or treatment for a hip disability.  On examination in January 1973 for the purpose of separation, his lower extremities were normal.  The first evidence of record as to a bilateral hip disability is the Veteran's December 2008 VA examination report.  There is no demonstration of any event in service to which his bilateral hip disability may be etiologically linked.  As such, neither the Veteran nor the record suggests entitlement to service connection on a direct-incurrence basis.  

The Board also finds that the Veteran's bilateral hip disability did not manifest within one year after separation from service.  In fact, there is a 35-year gap between the Veteran's separation and his first diagnosis of a bilateral hip disability.  The Veteran does not contend, and the record does not demonstrate, that degenerative joint disease of the hips manifested to a compensable degree within one year of his separation from service.  Therefore, service connection for a bilateral hip disability is also not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

With regard to service connection for degenerative joint disease as secondary to the Veteran's service-connected bilateral pes cavus, the Board finds that the preponderance of the evidence is against the claim.  Specifically, the Board affords great probative value to the January 2016 VA opinion.  The January 2016 opinion was made by a qualified physician, able to render an opinion based on his medical expertise and experience, and on review of the available medical literature.  The Board accepts the VA physician's assessment that there was no clinical evidence of a relationship between the Veteran's current bilateral hip disability and his service-connected pes cavus, and that current medical literature does not support a causal link between pes cavus and degenerative joint disease of the hips.  Significantly, the physician provided a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two.  Stefl, 21 Vet. App. at 120.    

The Board acknowledges the Veteran's belief that his current bilateral hip disability is related to his active service, and/or is secondary to his service-connected pes cavus.  Lay evidence, in certain circumstances, may constitute competent evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377 n.4.  However, in this case, the Veteran, as a lay witness, is not considered competent to provide an opinion as to the etiology of his degenerative joint disease of the hips, as this is a complex medical question and the Veteran has not been shown to possess the medical expertise or knowledge necessary to provide such an opinion.  Again, the Board attributes great probative value to the January 2016 VA opinion, which reflects sound reasoning based on review of the Veteran's medical history, clinical findings, and relevant medical literature.

In view of the most probative evidence of record, the Board finds that it is less likely than not that the Veteran's bilateral hip disability is caused or aggravated by his service-connected bilateral pes cavus.  Thus, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for degenerative joint disease of the bilateral hips is not warranted on a direct-incurrence basis, to include on a presumptive basis as due to a chronic disease, or as secondary to service-connected bilateral pes cavus.  The claim must therefore be denied.



ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes cavus, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


